USCA4 Appeal: 22-6883      Doc: 6        Filed: 11/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6883


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JEFFREY DEVON MOODY,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:19-cr-00563-WO-1)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Jeffrey Devon Moody, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6883      Doc: 6        Filed: 11/23/2022     Pg: 2 of 2




        PER CURIAM:

              Jeffrey Devon Moody appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A). After reviewing the record, we

        conclude that the district court did not abuse its discretion in denying Moody’s motion.

        See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (per curiam) (stating standard),

        cert. denied, 142 S. Ct. 383 (2021). Accordingly, we affirm the district court’s judgment.

        United States v. Moody, No. 1:19-cr-00563-WO-1 (M.D.N.C. July 22, 2022). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2